Citation Nr: 0906710	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-29 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected herniated 
cervical disk at C6-7, status post anterior spinal fusion 
(cervical spine disability).

2.  Entitlement to service connection for shin splints, right 
leg.

3.  Entitlement to service connection for shin splints, left 
leg.

4.  Entitlement to service connection for muscle pain, right 
arm, to include as secondary to service-connected cervical 
spine disability.

5.  Entitlement to service connection for muscle pain, left 
arm, to include as secondary to service-connected cervical 
spine disability.

6.  Entitlement to service connection for ulnar nerve sensory 
loss, right hand, to include as secondary to service-
connected cervical spine disability.

7. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1983 
and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In January 2009, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  

The issues of entitlement to service connection for muscle 
pain, right arm, to include as secondary to service-connected 
cervical spine disability; entitlement to service connection 
for muscle pain, left arm, to include as secondary to 
service-connected cervical spine disability; and entitlement 
to service connection for ulnar nerve sensory loss, right 
hand, to include as secondary to service-connected cervical 
spine disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence showing a diagnosis of shin 
splints, right leg.

2.  There is no medical evidence showing a diagnosis of shin 
splints, left leg.

3.  The evidence shows that the Veteran's obstructive sleep 
apnea is related to his service-connected cervical spine 
disability.

4.  The medical evidence reveals that the Veteran's tinnitus 
had its onset in service.


CONCLUSIONS OF LAW

1.  Shin splints, right leg, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Shin splints, left leg, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  Obstructive sleep apnea is proximately due to or the 
result of the veteran's service-connected cervical spine 
disability.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, in regard to the Veteran's claims of entitlement to 
service connection for shin splints, right leg, and 
entitlement to service connection for shin splints, left leg, 
the VCAA duty to notify was satisfied by way of letters sent 
to the appellant in January 2004 and July 2004 that fully 
addressed all notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, in regard to the 
Veteran's claims of entitlement to service connection for 
shin splints, right leg, and entitlement to service 
connection for shin splints, left leg, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated February 2004 to January 2006.  The Veteran 
submitted private treatment records of Dr. B.M., dated 
January 2004 to August 2007; a private chiropractor, dated 
August 2003 to January 2004; Dr. C.T., dated August 2004 to 
August 2005; Dr. H.L., dated in September 2005; Dr. D.R., 
dated in April 2006; Brookwood Medical Center, dated October 
2005 to June 2007; Dr. G.D., dated in July 2007; and Dr. 
C.B., dated in May 2008, and was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded VA medical examinations in February 2004, July 2007, 
and January 2008.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the veteran's obstructive sleep apnea and tinnitus 
claims, because service connection is being granted for both 
conditions, no discussion of VA's duty to notify or assist is 
necessary.  

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Where a service-connected disability 
aggravates a non-service-connected condition, a Veteran may 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A. Shin Splints, Right and Left Leg

The Veteran seeks service connection for shin splints, right 
leg and left leg.  The Veteran contends that he has shin 
splints due to his running while in service.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any shin splints or 
lower extremity conditions.  Upon examination at separation 
from the Veteran's first period of active service in November 
1970, the Veteran was not noted to have any shin splints or 
any other lower extremity condition.  Subsequent periodic 
physical examinations, during the Veteran's period of 
National Guard service, do not reveal any diagnosis of shin 
splints or any other lower extremity condition.  The 
Veteran's post-service medical records do not reveal any 
complaint, diagnosis, or treatment for any shin splints.

The preponderance of the evidence is against the Veteran's 
claim for service connection for shin splints, right leg, and 
shin splints, left leg.  Except for the Veteran's statements 
and claims, there is no competent medical evidence which 
shows that the Veteran has a diagnosis of shin splints, right 
leg, or shin splints, left leg.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service 
connection for shin splints, right leg, and shin splints, 
left leg, must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for shin splints, right leg, and shin 
splints, left leg, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Obstructive Sleep Apnea

The Veteran seeks service connection for obstructive sleep 
apnea.  He contends that his sleep apnea is proximately due 
to or permanently aggravated by his service-connected 
cervical spine disability.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for obstructive sleep 
apnea or any breathing condition.  Upon examination at 
separation from his first period of active service, the 
Veteran was not noted to have obstructive sleep apnea or any 
other breathing condition.  Subsequent periodic examination 
of the Veteran, during his period of National Guard service, 
did not reveal any complaint, diagnosis, or treatment for any 
obstructive sleep apnea.

Dr. G.D., a private physician, in a July 2007 letter dated in 
July 2007 noted that there was a possibility that the 
Veteran's cervical spine disability might have some effect on 
his neck positioning and inability to hyperextend the neck to 
lessen his obstructive apnea.  In this regard, Dr. G.D. 
opined that the Veteran's neck condition may be in part 
causing or contributing to the Veteran's obstructive apnea 
condition.

Dr. B.M., a private physician, in a letter dated in August 
2007 indicated that the Veteran was diagnosed with 
obstructive sleep apnea requiring the use of a CPAP machine 
while the Veteran slept.  Dr. B.M. rendered the opinion that 
it was probable that the Veteran's herniated disk and the 
operation that fused the vertebrae were contributing factors 
to the Veteran's sleep apnea.

In January 2008 the Veteran was afforded a VA Compensation 
and Pension (C&P) respiratory examination.  After 
examination, the Veteran was diagnosed with obstructive sleep 
apnea controlled with a CPAP machine.  The examiner opined 
that it was less likely than not that the Veteran's 
obstructive sleep apnea was related to his service-connected 
cervical spine disability.  The examiner indicated that a 
limited range of motion or neck spasm can aggravate sleep 
apnea because it may limit full opening of the throat and 
trachea.  However, the examiner stated that the Veteran's 
obstructive sleep apnea was not initially caused by his 
herniated disk.

Dr. C.B., a private physician, in a letter dated in May 2008, 
opined that the significant airway passage reduction, caused 
by the Veteran's cervical instability, was most likely the 
greatest contributing factor to his obstructive sleep apnea.

In light of the evidence, the Board finds that service 
connection for obstructive sleep apnea is warranted.  The 
Veteran is currently diagnosed with obstructive sleep apnea 
and service connection is in effect for cervical spine 
disability.  Drs. G.D., B.M., and C.B. have opined that his 
cervical spine disability is contributing to or probably 
aggravating the Veteran's obstructive sleep apnea.  The Board 
notes that upon examination in January 2008, the VA examiner 
rendered the opinion that the Veteran's sleep apnea was not 
likely caused by his cervical spine disability.  However, the 
examiner indicated that the Veteran's sleep apnea may 
aggravate sleep apnea.  As such, the Board finds that the 
evidence reveals that the Veteran's obstructive sleep apnea 
was permanently aggravated by his cervical spine disability.  
Thus, service connection for obstructive sleep apnea is 
warranted.  

C. Tinnitus

The Veteran seeks service connection for tinnitus.  The 
Veteran contends that his current tinnitus is related to his 
exposure to loud noise in service.

The service treatment records do not reflect complaint, 
diagnosis, or treatment for tinnitus.  At separation from his 
first period of active service, the Veteran's hearing was 
noted to be normal and no diagnosis of tinnitus was reported.  
Subsequent periodic examination of the Veteran, during his 
period of National Guard service, did not reveal any 
complaint, diagnosis, or treatment for tinnitus or any 
audiological condition.  However, the Board notes that he 
participated in a hearing conservation program while in 
service that included numerous audiological examinations.

In July 2007, the Veteran was afforded a VA C&P audiological 
examination.  After examination, the Veteran was diagnosed 
with tinnitus and indicated that, based upon the Veteran's 
reports of the onset of tinnitus, that it was at least as 
likely as not that the Veteran's tinnitus began while the 
Veteran was in service. 

In light of evidence of record, the Board finds that 
entitlement to service connection for tinnitus is warranted.  
The Veteran is currently diagnosed with tinnitus.  The 
examiner, in the examination report dated in July 2007, 
indicated that it was at least as likely as not that the 
Veteran's tinnitus began in service.  As such, service 
connection for tinnitus is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.

Entitlement to service connection for shin splints, right 
leg, is denied.

Entitlement to service connection for shin splints, left leg, 
is denied.

Service connection for tinnitus is granted.

REMAND

The Veteran seeks service connection for muscle pain, right 
arm, to include as secondary to service-connected cervical 
spine disability; service connection for muscle pain, left 
arm, to include as secondary to service-connected cervical 
spine disability; and service connection for ulnar nerve 
sensory loss, right hand, to include as secondary to service-
connected cervical spine disability.

The Board notes that in a private treatment note, dated in 
October 2005, the Veteran was treated for right arm pain.  
The physician stated that he had some minor weakness in his 
C6-7 nerve root on the right side when compared to the left 
and reported that the cervical spine condition was probably 
affecting the C6 nerve root.

As there is evidence that the Veteran's bilateral arm pain 
and ulnar nerve sensory loss, right hand, may be 
manifestations of the Veteran's service-connected herniated 
cervical disk at C6-7, status post anterior spinal fusion, 
the Veteran raises a claim of entitlement to an evaluation in 
excess of 10 percent disabling for service-connected 
herniated cervical disk at C6-7, status post anterior spinal 
fusion.

Since the claims of entitlement to service connection for 
muscle pain of the right arm, muscle pain of the left arm, 
and ulnar nerve sensory loss of the right hand are claimed to 
be secondary to his service-connected cervical spine 
disability and because these conditions may be manifestations 
of this service-connected condition, the Board finds the 
issues of entitlement to service connection for muscle pain 
of the right arm, muscle pain of the left arm, and ulnar 
nerve sensory loss of the right hand to be inextricably 
intertwined with that of the claim of entitlement to an 
evaluation in excess of 10 percent disabling for service-
connected herniated cervical disk at C6-7, status post 
anterior spinal fusion.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  As the issues are inextricably intertwined, the 
Board is unable adjudicate his right arm and left arm claims 
until the issue of entitlement to an evaluation in excess of 
10 percent disabling for service-connected cervical spine 
disability, and in particular, whether the Veteran's arm and 
hand conditions are manifestations of the Veteran's cervical 
spine condition, is resolved.  Id.

The Board further notes that the Veteran has not been 
afforded a VA medical examination regarding the onset and/or 
etiology of the Veteran's muscle pain of the right arm, 
muscle pain of the left arm, and ulnar nerve sensory loss of 
the right hand.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
provide a medical examination and/or obtain a medical opinion 
when there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the potential 
that the Veteran's arm pain and ulnar nerve sensory loss of 
the right hand may be related to the Veteran's service-
connected cervical spine disability, the Board must remand 
the Veteran's arm and hand claims for the Veteran to be 
afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination to determine the nature, 
extent and severity of his cervical spine 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner must state 
whether the Veteran's reported muscle 
pain of the right arm, muscle pain of the 
left arm, and ulnar nerve sensory loss of 
the right hand are manifestations of the 
Veteran's cervical spine disability.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any muscle pain of the right arm, muscle 
pain of the left arm, and/or ulnar nerve 
sensory loss of the right hand found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  If any right arm 
condition, left arm condition, and/or 
ulnar nerve sensory loss, right hand, are 
diagnosed, the examiner should render 
state whether it is at least as likely as 
not that the conditions are related to or 
had their onset during service.  If the 
examiner determines that the Veteran's 
conditions are not related to service, 
the examiner is asked to comment on 
whether the Veteran's conditions are 
proximately due to, the result of, or 
permanently aggravated by the his 
service-connected cervical spine 
disability.  The examiner must provide a 
complete rationale any opinion.  

3.  Then, readjudicate the appeal, and 
adjudicate whether an evaluation in 
excess of 10 percent is warranted for 
cervical spine disability.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


